                    Case 18-19441-EPK               Doc 629         Filed 03/05/19           Page 1 of 4



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION



IN RE: 160 Royal Palm, LLC,                                               Chapter 11 Case
                                                                          Case No. 18-19441-EPK

Debtor.
___________________________________
                                                            /

      OBJECTION TO PRIVATE SALE OF REAL PROPERTY TO LR U.S. HOTELS
                 HOLDINGS, LLC FREE AND CLEAR OF LIENS,
                       CLAIMS AND ENCUMBRANCES

          KK-PB Financial LLC (“KK-PB Financial”), by and through its undersigned counsel, file

this objection to the proposed sale pursuant to the Court’s ORDER: (I) GRANTING EXPEDITED

MOTION SEEKING APPROVALOF PROCEDURES FOR AMENDED SALE PROCESS AND

(II) SCHEDULING FINAL HEARING TO CONSIDER APPROVAL OF SALE OF ASSETS

FREE AND CLEAR OF LIENS, CLAIMS AND ENCUMBRANCES dated March 1, 2019 [ECF

619] (the “Order”).

                                                      OBJECTION

          1.        The sale (the “Sale”) pursuant to expedited sale motion of the Debtor [ECF No.

604] (the “Motion”)1 and the Sale Procedures (as defined in the Motion) proposes the

abandonment of a previously approved auction process and, instead, seeks approval of a private

sale to LR on an expedited basis, and the elimination of any competing bidders for the Assets

other than RREF.




1    Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.


AMERICAS 98862181
                    Case 18-19441-EPK        Doc 629     Filed 03/05/19    Page 2 of 4



          2.        Paragraph 22 of the Sale Motion also provides that claims of creditors of the

Debtor secured by the Assets shall, by operation of law, attach to the proceeds of the sale of the

Assets in the order of their priority. Further, this section provides:

                    For avoidance of doubt, such attachment shall not apply to
                    Claim No. 70-3 filed by KKPB, nor shall such attachment apply
                    to the note or mortgage underlying such claim, due to the fact
                    that the Court estimated this claim at $0 for all purposes in this
                    bankruptcy case, and determined that KKPB no longer has a lien
                    on the Debtor’s real property. ECF No. 603

Motion ¶22 (emphasis original).

          3.        Additionally, the Sale proposes a settlement with the Town of Palm Beach and the

Town of Palm Beach Enforcement Board (the “Palm Beach Settlement”) outside of a chapter 11

plan or a properly noticed proceeding under Rule 9019 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

          4.        KK-PB Financial objects to the proposed Sale on several grounds. First, the

expedited Sale process (structured as a private sale to LR) and abandonment of a public auction

process (previously approved by this Court) is substantively and procedurally defective.

          5.        Second, all proceeds of any Sale of the Assets should be held by the Debtor

subject to further order of the Court, and any order approving the Sale should not contain the

language above set forth in paragraph 22 of the Motion with respect to KK-PB Financial.

Although the Court entered an order estimating KK-PB Financial’s secured claim on the Assets

at $0.00 pursuant to that certain order estimating claim dated February 26, 2019 (the “Estimation

Order”), such Estimation Order is not final and remains subject to reconsideration and/or appeal

pursuant to the applicable rules.




AMERICAS 98862181                                    2
                    Case 18-19441-EPK       Doc 629     Filed 03/05/19     Page 3 of 4



          6.        Third, the Palm Beach Settlement is substantively and procedurally defective and

purports to be accomplished outside of a confirmed chapter 11 plan or properly notice motion for

approval of compromise and settlement under Bankruptcy Rule 9019.

          7.        KK-PB Financial also reserves all rights with respect to the Estimation Order and

expressly reserves all rights to be heard and to address any statements made by any party in

connection with any hearing on the Motion and proposed Sale.



Dated: March 5, 2019
Miami, Florida                                   WHITE & CASE LLP

                                                 By: /s/ James N. Robinson
                                                 James N. Robinson
                                                 Florida Bar No. 608858
                                                 John K. Cunningham
                                                 Florida Bar No. 542490
                                                 Fan B. He
                                                 Florida Bar No. 0095597
                                                 Southeast Financial Center, Suite 4900
                                                 200 South Biscayne Boulevard
                                                 Miami, Florida 33131-2352
                                                 Telephone: (305) 371-2700
                                                 Facsimile: (305) 358-5744

                                                 Counsel for KK-PB Financial, LLC




AMERICAS 98862181                                   3
                    Case 18-19441-EPK   Doc 629   Filed 03/05/19   Page 4 of 4




                                 CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a copy of the foregoing was served by CM/EMF on the

parties of record herein.


                                           By: /s/ James N. Robinson
                                                   James N. Robinson




AMERICAS 98862181                             4
